 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaerco Transportation and Warehouse; CaliforniaTransportation Labor, Inc,; American Manage-ment Carriers, Inc,; Cal-American Transport,Inc. and International Longshoremen's andWarehousemen's Union, Petitioner. Case 21-RC-1708721 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 21 January 1983 the Regional Director forRegion 21 of the National Labor Relations Boardissued his Decision and Direction of Election in theabove-entitled proceeding.' The Regional Directorfound that Laerco Transportation and Warehouse,herein Laerco, and California TransportationLabor, Inc., herein CTL,2were joint employers,3and that the following employees of the employersconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees, in-cluding lift operators, shipping and receivingemployees, warehousemen and dock employ-ees and drivers employed jointly by LaercoTransportation and Warehouse, and CaliforniaTransportation Labor, Inc., at facilities locatedat 14000 East 183rd Street, La Palma, Califor-nia; 410 West Carob, Compton, California; and1925 Vernon Avenue, Vernon, California; ex-cluding all other employees, office clerical em-ployees, guards and supervisors as defined inthe Act.Thereafter, in accordance with Section 102.67 ofthe Board's Rules and Regulations Laerco filed atimely request for review of the Regional Direc-tor's decision, contending that in finding Laercoand CTL to be joint employers the Regional Di-rector departed from established Board precedentand that such a finding was not supported by theInternational Union of Petroleum and Industrial Workers, Seafarers'International Union of North America, AFL-CIO, intervened herein onthe basis of a recently expired collective-bargaining agreement with Cali-fornia Transportation Labor, Inc.' The parties stipulated that CTL, American Management Carriers,Inc., and Cal-American Transport, Inc. are a single employer for pur-poses of this proceeding.3 The Petitioner initially sought a unit of all production and mainte-nance employees employed by Laerco, RHF, and Winston at the above-mentioned locations, asserting that those employers and CTL in variouscombinations are either single or joint employers of the employees per-forming warehouse and driver functions at those locations. The RegionalDirector rejected the contention that either Winston or RHF was a jointemployer or single employers with Laerco or CTL. At issue is whetherLaerco is, in fact, a joint employer with CTL, apart from the unit issueraised by the requests for review.269 NLRB No. 61record. The Intervenor filed a timely request forreview of the Regional Director's conclusion thatLaerco and CTL are joint employers as well as re-questing review of the unit determination4ThePetitioner opposed both requests for review andsubmitted a brief in opposition. By telegraphicorder dated 18 February 1983, the Board grantedboth requests for review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review, in-cluding the briefs of the parties, and makes the fol-lowing findings.The Joint Employer IssueLaerco is engaged in the business of providingtrucking and warehouse services to distribution op-erations of other businesses. Laerco consults withclients to determine the needs of the client with re-spect to warehousing and transportation. OnceLaerco has identified client requirements it then re-quests that CTL provide it with the labor neces-sary to meet those requirements.CTL, a California corporation which provideslabor services, supplies labor to employers in thetrucking and warehousing industry and has sup-plied employees to Laerco since 1977. CTL em-ployees provided to Laerco work at the latter'swarehouse in La Palma and for certain clients ofLaerco at the locations involved herein.5The driver service agreement by which CTLsupplies employees to Laerco provides, inter alia,that Laerco agrees to use drivers furnished byCTL for its trucking operations; that Laerco willsupply the vehicles used by CTL drivers; that CTLdrivers will perform trucking services under Laer-co's direction and will comply with safety regula-tions as Laerco may require; that Laerco will de-termine driver qualifications; that Laerco mayrefuse to accept any driver provided by CTL thatdoes not meet Laerco's qualifications; and thatCTL will furnish Laerco with such reports,records, and data as may be necessary to enableLaerco to comply with government regulations.CTL hires and fires8the employees provided to4 The Intervenor is the historic representative of approximately 100CTL employees at various client locations. Fifteen of these employeesare the subject of the present petition. The Intervenor asserts that the Re-gional Director's unit determination is at odds with longstanding and fun-damental Board policy holding that the Board will not direct an electionin a unit other than the historical bargaining unit unless that unit is clear-ly repugnant to the purposes and policies of the Act.I Apparently there are six employees at La Palmsa, three drivers atVernon, and six employees at the Compton location.6 There is some testimony that Laerco requested the removal of aCTL employee assigned to it with a subsequent transfer taking place.324 LAERCO TRANSPORTATIONLaerco and has historically negotiated their rates ofpay with the Intervenor. CTL makes contributionsand deductions as required by law and provides ad-ditional benefits under a collective-bargainingagreement with the Intervenor.As stated above, CTL hires its own employees.Occasionally, clients of CTL refer individuals, whoseek employment at the client's facility, to CTL forhiring. Once an individual is hired by CTL he willbe assigned to one of CTL's more than 25 clients.The assignments are made based on CTL's under-standing of the client's needs, the job description,and occasional requests made by the client. Laercoexpects CTL employees assigned to it to meet itsneeds and contracts for the employees' servicespursuant to a cost-plus contract.7A new CTL em-ployee serves only one 30-day probationary periodthough the employee may be reassigned to otherCTL clients. CTL's assignments of its employeesamong the client locations are usually on a perma-nent basis, with little interchange or transfer unlesseither the employee or the client requests such atransfer, or unless the particular operation itself isonly temporary.Once assigned by CTL to a Laerco facility, anemployee is informed of the job duties as well asthe facility safety considerations. These initial in-structions may be made by CTL, Laerco, or both.Thereafter, there are no CTL supervisors at theLaerco facility.One warehouseman provided by CTL testifiedthat he was initially told what to do regardingloading and unloading trucks and where to placemerchandise. Once informed of his duties, the em-ployee routinely unloads merchandise, placing it ina designated area, or retrieves merchandise fromthose areas for loading. The employee reportedthat there is minimal supervision because "the em-ployees don't need to be told what to do becauseeveryone knows what to do." Whatever supervi-sion occurs is often little more than a Laerco clienttelling an employee to give priority to one orderover another. Another employee stated that eachmorning he reports to the Laerco warehouseswhere he obtains an invoice. Based on the invoicethe employee loads a truck and makes his deliv-eries. These functions are performed with little orno supervision. The record shows that any supervi-7 The cost-plus contract between CTL and Laerco results in a proforma adoption of the CTL-lntervenor master collective-bargainingagreement plus the attachment of a Laerco appendix incorporating par-ticular specifications. Such specifications include the extent of health andwelfare benefit coverage.a Laerco owns or leases its warehouses which it then operates or leasesto its clients. Laerco or the client maintains a warehouse manager at thefacility to oversee the client's inventory and merchandise flow.sion which occurs is limited to informing the driverwhere to deliver a load or make a pickup.Day-to-day control over labor relations of theCTL-supplied employees is handled in the follow-ing manner: The CTL employees assigned toLaerco report to the various Laerco facilities on adaily basis. When a problem concerning an em-ployee provided by CTL arises, Laerco may at-tempt to resolve it. However, Laerco only attemptsto resolve minor problems or employee dissatisfac-tions as an accommodation to CTL. Otherwise,CTL directly gets involved to resolve the problem.As to any disciplinary warnings or disciplinary ac-tions against CTL employees who are contractedto Laerco, it is policy and practice to contactCTL. Grievances are directed to CTL for resolu-tion.9The record does not show any common manage-ment, ownership, or financial control betweenCTL and Laerco. They have separate offices,records, tax returns, managers, and supervisors.The joint employer concept recognizes that twoor more business entities are in fact separate butthat they share or codetermine those matters gov-erning the essential terms and conditions of em-ployment.l°Whether an employer possesses suffi-cient indicia of control over petitioned-for employ-ees employed by another employer is essentially afactual issue. To establish joint employer statusthere must be a showing that the employer mean-ingfully affects matters relating to the employmentrelationship such as hiring, firing, discipline, super-vision, and direction. In examining the relationshipbetween Laerco and CTL, we find that Laercodoes not possess sufficient indicia of control overCTL employees to support a joint employer find-ing.It is undisputed that the major elements of thepetitioned-for employees' terms and conditions ofemployment are determined by CTL in context ofits collective-bargaining relationship with the Inter-venor. In fact, the very acquisition and retention oftheir employment is controlled by CTL. CTL pro-vides these employees to Laerco who, for the mostpart, supplies them to its clients. Thus, in the in-stant situation Laerco, itself, is removed from someof the daily worksites of the employees.Laerco gives initial directions to the drivers re-garding the routes to be followed. Thereafter, the9 It is CTL who is a party to the collective-bargaining agreement withthe Intervenor, not Laerco. The agreement contains grievance proce.dures. Thus, if Laerco is able to ease the difficulty, it will do so voluntar-ily.'o Boire v. Greyhound Corp., 376 U.S. 473 (1964); NLRB v. Browning-Ferris Industries, 691 F.2d 1117 (3d Cir. 1982), enfg. 259 NLRB 148(1981).325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCTL-provided drivers merely follow the predeter-mined routes. Additionally, while there is someminimal day-to-day supervision of the petitioned-for employees by Laerco and/or Laerco clients,such supervision is of an extremely routine nature.While Laerco attempts to resolve minor problems,such as employee personality conflicts, its involve-ment is limited both as to the nature and number ofemployee problems. All major problems relating tothe employment relationship are referred back toCTL for resolution.11The Regional Directorfound the supervision exercised by Laerco clients,RHF and Winston, to be so routine that it was in-sufficient to render them joint employers. So, too,we find the degree and nature of Laerco's supervi-sion over CTL employees to be insufficient torender Laerco a joint employer with CTL.11 The record reveals that in one instance a Laerco client contactedLaerco about a problem it was having with an employee. CTL then con-tacted the Laerco client to resolve the matter.Based on the foregoing, and relying particularlyon the minimal and routine nature of Laerco super-vision, the limited dispute resolution attempted byLaerco, the routine nature of the work assign-ments, and the fact that CTL and the Intervenorhave had broad collective-bargaining agreementswhich effectively control many of the terms andconditions of employment of the petitioned-for em-ployees, we conclude that Laerco is not a joint em-ployer of the CTL employees. As the scope of theunit sought by the Petitioner was predicated onLaerco being a joint employer of the employees atthe locations involved, our finding that Laerco isnot a joint employer renders such a unit inappro-priate and we shall therefore dismiss the petition.12ORDERThe Decision and Direction of Election is vacat-ed and the petition is hereby dismissed.Is Having made such a finding, the Intervenor's request for review ofthe unit issue becomes moot.326